Name: Commission Regulation (EC) No 1447/2003 of 14 August 2003 suspending the buying-in of skimmed-milk powder at the intervention price
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices;  trade policy;  marketing
 Date Published: nan

 Avis juridique important|32003R1447Commission Regulation (EC) No 1447/2003 of 14 August 2003 suspending the buying-in of skimmed-milk powder at the intervention price Official Journal L 206 , 15/08/2003 P. 0007 - 0007Commission Regulation (EC) No 1447/2003of 14 August 2003suspending the buying-in of skimmed-milk powder at the intervention priceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 10 thereof,Whereas:(1) Article 7(2) of Regulation (EC) No 1255/1999 provides that the Commission may suspend the buying-in of skimmed-milk powder as soon as the quantities offered for intervention in the period from 1 March to 31 August each year exceed 109000 tonnes and that in that case buying-in by the intervention agencies may be carried out under an open standing invitation to tender on the basis of specifications to be determined.(2) Since the condition for suspending buying-in is met, it should be suspended and the Member States authorised to buy in under a standing invitation to tender for the remaining intervention period so as to continue to support the skimmed-milk powder market by fixing a maximum buying-in price on the basis of the applicable intervention price and taking account of tenders received for each invitation to tender.(3) Commission Regulation (EC) No 214/2001 of 12 January 2001 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in skimmed-milk powder(3), as last amended by Commission Regulation (EC) No 2239/2002(4), lays down provisions to apply where the Commission decides that buying-in is to take place under a standing invitation to tender.(4) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The buying-in of skimmed-milk powder at the intervention price provided for in Article 7(1) of Regulation (EC) No 1255/1999 is suspended throughout the Community.Until 31 August 2003, intervention agencies may buy in skimmed-milk powder meeting the requirements of Article 7(1) of Regulation (EC) No 1255/1999 under a standing invitation to tender in accordance with Articles 13 to 20 of Regulation (EC) No 214/2001.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 37, 7.2.2001, p. 100.(4) OJ L 341, 17.12.2002, p. 12.